83 F.3d 415
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Beverly Ricardo MANGUM, Plaintiff-Appellant,v.L.W. HUFFMAN;  J.B. Taylor;  D.C. Stewart;  A.L. Crawford;Sergeant Berry;  H. Booth-Brown;  C/O Carter, Jr.;  G.Dedrick;  Lynn Cox;  G.P. Hacton;  Lieutenant Jones;  M.W.Murphy;  P.N. Knight, Captain;  S.W. Hollor;  T.S. Miller;F.S. Robinson;  T. Stewart;  C/O Proctor;  L. Sheffer;Assistant Warden Jarvis;  S. Farrish;  C/O Key;  C/O Harold;Sergeant Henry;  L. Painter;  Captain Spitler;  R.R.Holloway;  C/O Eutsler;  P. Johnson;  C/O Walters;  R.Dawson;  J. Lee;  L.M. Saunders;  P. Massie;  C/O Spears;R.L. Frady;  J.H. Lyle, Lieutenant;  C/O Fletcher;  C/OGarrett;  Sergeant Sliver;  Sergeant Taylor;  D. Swisher;R. Boyer, Defendants-Appellees,andSergeant Henny;  D.N. Foley;  C/O Allen;  Sergeant Harris;K. Bailey;  unknown members of The Appeals Unit, Defendants.
No. 95-7542.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 23, 1996.

Beverly Ricardo Mangum, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, Virginia, for Appellees.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint and Fed.R.Civ.P. 59(e) motion to alter or amend the judgment.   We have reviewed the record and the district court's opinion and find no abuse of discretion and no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Mangum v. Huffman, No. CA-94-403-R (W.D.Va. Sept. 5 & 15, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED